UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1635


SABRINA L. WHITE,

                    Plaintiff - Appellant,

             v.

GUILFORD TECHNICAL COMMUNITY COLLEGE,

                    Defendant - Appellee.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Loretta C. Biggs, District Judge. (1:19-cv-00135-LCB-LPA)


Submitted: October 9, 2019                                    Decided: October 21, 2019


Before GREGORY, Chief Judge, and WILKINSON and NIEMEYER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sabrina L. White, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Sabrina L. White appeals the district court’s order accepting the recommendation of

the magistrate judge and dismissing White’s civil complaint as frivolous under 28 U.S.C.

§ 1915(e)(2)(B)(i) (2012). We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. See White v. Guilford

Tech. Cmty. Coll., No. 1:19-cv-00135-LCB-LPA (M.D.N.C. May 20, 2019). We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2